MEMORANDUM OPINION
No. 04-03-00101-CV
Cynthia R. WILLIAMS,
Appellant
v.
VIA METROPOLITAN TRANSIT AUTHORITY, and Thomas J. Mouton,
Appellees
From the County Court at Law No. 10, Bexar County, Texas 
Trial Court No. 276,653
Honorable David J. Rodriguez, Judge Presiding (1)

Opinion by:	Sandee Bryan Marion, Justice
 
Sitting:	Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	December 17, 2003
AFFIRMED

	This is an appeal from a bench trial verdict in favor of appellees, VIA Metropolitan Transit
Authority ("VIA") and Thomas J. Mouton (collectively, "appellees").  The underlying lawsuit was
brought by the appellant, Cynthia R. Williams, for damages she suffered when her car and a VIA bus
driven by Mouton collided.  We affirm.
BACKGROUND
	During the daylight hours of June 8, 2001, Mouton, who was driving a VIA bus, attempted
a right-hand turn from the right lane of a double-lane road.  As Mouton began his turn, Williams
pulled her car along the right side of the bus, and the bus and car collided.  Williams sued appellees
in small claims court, alleging that appellees' negligence proximately caused her injuries.  The small
claims court rendered judgment in favor of Williams, and appellees appealed to county court.
Following a bench trial, the county court rendered a take-nothing judgment against Williams.
Williams now appeals.
DISCUSSION
	On appeal, Williams contends appellees were negligent because "[t]here is no way [her car]
could have driven up next to . . . [the] bus," and Mouton did not follow proper procedure in making
a right turn on a two-way street.  Because Williams asks that judgment be rendered in her favor, we
construe her argument as a challenge to the legal sufficiency of an adverse finding on an issue on
which she had the burden of proof.  We review an "as a matter of law" challenge under a
well-established standard. See Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001).
	Mouton testified he used his right-turn indicator as he began his right turn from a narrow
street onto another narrow street.  To make the turn, the bus must be positioned in the middle of the
intersection.  As Mouton began his turn, another vehicle pulled up on his right, causing him to stop
the bus and preventing him from completing the turn.  After that vehicle turned right, Mouton
continued his turn, hitting Williams's car, which by now had also pulled up next to the bus.  Mouton
said he did not see Williams's car until after the collision.  "Courtesy cards," completed by bus
passengers, were introduced into evidence without objection.  On one of the cards, a passenger wrote
that Williams's car tried "to squeeze in . . . [and] . . . should not have been there."  The police officer
who investigated the accident concluded Williams's inattention contributed to the accident.  The
officer said the lane was not wide enough for two vehicles and the bus "had control of the lane."  She
also said the bus's turn signal was still activated when she reached the scene of the accident.  
	This evidence supports the finding that appellees were not negligent.  Therefore, we affirm
the trial court's judgment.
							Sandee Bryan Marion, Justice
1.  The Honorable Irene Rios is the presiding judge of County Court at Law No. 10.  However, the Honorable
David J. Rodriguez, presiding judge of County Court at Law No. 3, presided over the bench trial and signed the
judgment, which bears the caption of County Court at Law No. 10.